Exhibit 10.2

American Midstream GP, LLC
Long-Term Incentive Plan
Grant of Phantom Units
Grantee: Lynn L. Bourdon III
Grant Date: December 10, 2015


1.
Grant of Phantom Units. American Midstream GP, LLC (the “Company”), general
partner of American Midstream Partners, LP (the “Partnership”), hereby grants to
you, Lynn L. Bourdon III, 200,000 Phantom Units under the American Midstream GP,
LLC Long-Term Incentive Plan (the “Plan”) on the terms and conditions set forth
herein and in the Plan, which is incorporated herein by reference as a part of
this Agreement (“Agreement” or “Grant Agreement”). Notwithstanding any provision
of the Plan to the contrary, in no event will any amendment to the Plan
materially and adversely affect your rights with respect to the Phantom Units
granted hereunder without your consent. In addition, in no event will the
Committee take the action described in Section 6(h)(vii)(E) of the Plan unless,
in connection with the applicable transaction or circumstance, the Committee
accelerates the vesting of the Phantom Units granted hereby (and allows you to
make any applicable election with respect to the underlying Units in such
transaction or circumstance (a “Transaction Election”)). Any accelerated vesting
in connection with the foregoing sentence may be conditioned on the closing or
occurrence of the applicable transaction or circumstance, provided that in all
events, you shall have the right to make any applicable Transaction Election.
Capitalized terms used in this Agreement but not defined herein shall have the
meanings ascribed to such terms in the Plan, unless the context requires
otherwise. This grant of Phantom Units is being made pursuant to your Employment
Agreement with the Company dated as of the Grant Date (your “Employment
Agreement”).

2.
Grant of Tandem DERs. Subject to the limitations set forth in this Section 2,
each Phantom Unit granted hereunder is hereby granted in tandem with a
corresponding DER, which shall remain outstanding from the Grant Date set forth
above (the “Grant Date”) until the earlier of the payment or forfeiture of the
related Phantom Unit, and which shall be subject to all of the terms and
conditions contained in this Agreement and the Plan. Each DER shall entitle you
to receive cash distribution equivalent payments in respect of the Unit
underlying the Phantom Unit to which such DER relates only in the same
proportion as the Partnership’s Series A Preferred Units receive distributions
in cash (as opposed to such Series A Preferred Units receiving distributions in
the form of paid-in-kind units (“PIK Units”)), subject to and in accordance with
this Agreement. For example, if, for a given quarter when the grant of Phantom
Units hereunder is outstanding, the Partnership pays distributions on the
Partnership’s Series A Preferred











--------------------------------------------------------------------------------

Exhibit 10.2

Units 50% in cash and 50% in the form of PIK Units, you will only receive a cash
distribution equivalent payment in respect of the Phantom Units granted
hereunder for 50% of the Units subject to the grant. For the avoidance of doubt,
you will not receive any distribution payment or equivalent (or any accrual or
paid-in-kind units or distributions relating thereto) with respect to the
remaining portion of the Phantom Units for which no cash distribution equivalent
payment is due in accordance with the foregoing provisions. If for any reason
the PIK Units cease to be outstanding before the Phantom Units granted hereby
fully vest, you will instead receive the same cash distributions per Phantom
Unit as are received by holders the Partnership’s common units. Any cash
distribution equivalent payments will be made as soon as practicable after the
applicable distribution payment date. The DER corresponding to a Phantom Unit
shall expire upon the settlement of that Phantom Unit. Similarly, upon the
forfeiture of a Phantom Unit, the DER with respect to such forfeited Phantom
Unit shall also be forfeited without payment of consideration.
3.
Vesting. Except as otherwise provided in Paragraph 4 below, the Phantom Units
granted hereunder shall vest entirely upon the third anniversary of the Grant
Date.

4.
Events Occurring Prior to Full Vesting.

a.
Termination for Cause or Without Good Reason. If your Employment is terminated
by the Company for Cause or by you without Good Reason (as those terms are
defined in your Employment Agreement), all then-unvested Phantom Units shall be
forfeited without payment.

b.
Death or Disability. If your employment with the Company terminates as a result
of your death or disability (as described in your Employment Agreement), the
unvested Phantom Units then held by you automatically will become fully vested
and payable upon termination.

c.
Termination for Good Reason, Without Cause or Company’s Non-Renewal. If your
employment with the Company terminates for Good Reason (as defined in your
Employment Agreement), the unvested Phantom Units then held by you automatically
will become fully vested and payable upon such termination. If (i) your
employment with the Company is terminated by the Company without Cause (as
defined in your Employment Agreement), or by the Company or you due to the
Company’s Notice of Non-Renewal (as defined in the Employment Agreement) and
(ii) the Company elects not to waive its right to enforce the provisions of
paragraph 5.5(a) of the Employment Agreement, the unvested Phantom Units then
held by you automatically will become fully vested and











--------------------------------------------------------------------------------

Exhibit 10.2

payable upon such termination. If (i) your employment with the Company is
terminated by the Company without Cause (as defined in your Employment
Agreement), or by the Company or you due to the Company’s Notice of Non-Renewal
(as defined in the Employment Agreement) and (ii) the Company elects to waive
its right to enforce the provisions of paragraph 5.5(a) of the Employment
Agreement, then only those unvested Phantom Units that would have vested during
the calendar year in which your employment with the Company is terminated shall
become vested and payable upon such termination and any other then-unvested
Phantom Units shall be forfeited without payment.
d.
Change in Control. Upon a Change in Control (as defined in the Employment
Agreement), the unvested Phantom Units then held by you automatically will
become fully vested and payable as of the date of the Change in Control.

For purposes of this Paragraph 4, you will not be deemed to have terminated
employment for so long as you maintain continuous status as an Employee or a
Director of the Company or any Affiliate.
5.
Payment. If vesting of a Phantom Unit shall occur pursuant to Paragraphs 3 or
4(a)–(d), above, then as soon as administratively practicable after the vesting
of such Phantom Unit, but not later than seven days thereafter, you shall be
paid a lump sum payment in Units equal to the number of vested Phantom Units.
Notwithstanding the foregoing, however, the Committee may direct that payment be
made to you in the form of cash (in lieu of units) for each vested Phantom Unit
if the issuance of such Phantom Units would be prohibited by federal securities
laws or the rules of the New York Stock Exchange or such other national
securities exchanges on which the securities of the Partnership are then listed.

6.
Limitations Upon Transfer. All rights under this Agreement shall belong to you
alone and may not be transferred, assigned, pledged, or hypothecated by you in
any way (whether by operation of law or otherwise), other than by will or the
laws of descent and distribution and shall not be subject to execution,
attachment, or similar process. Upon any attempt by you to transfer, assign,
pledge, hypothecate, or otherwise dispose of such rights contrary to the
provisions in this Agreement or the Plan, or upon the levy of any attachment or
similar process upon such rights, such rights shall immediately become null and
void.

7.
Restrictions. By accepting this grant, you agree that any Units that you may
acquire upon payment of this Award will not be sold or otherwise disposed of in
any manner that would constitute a violation of any applicable federal or state
securities laws. You also











--------------------------------------------------------------------------------

Exhibit 10.2

agree that (i) any certificates representing the Units acquired under this Award
may bear such legend or legends as the Committee deems appropriate in order to
assure compliance with applicable securities laws and any restrictions set forth
in this Agreement, (ii) the Company may refuse to register the transfer of the
Units to be acquired under this Award on the transfer records of the Partnership
if such proposed transfer would in the opinion of counsel satisfactory to the
Partnership constitute a violation of any applicable securities law, and (iii)
the Partnership may give related instructions to its transfer agent, if any, to
stop registration of the transfer of the Units to be acquired under this Award.
8.
Withholding of Taxes. To the extent that the grant, vesting or payment of a
Phantom Unit results in the receipt of compensation by you with respect to which
the Company or an Affiliate has a tax withholding obligation pursuant to
applicable law, unless other arrangements have been made by you that are
acceptable to the Company or such Affiliate, you shall deliver to the Company or
the Affiliate such amount of money as the Company or the Affiliate may require
to meet its withholding obligations under such applicable law. If you fail to do
so, the Company is authorized to withhold from any cash or Unit remuneration
(including withholding any Units to be distributed to you under this Agreement)
then or thereafter payable to you any tax required to be withheld by reason of
such resulting compensation income. No payment of a vested Phantom Unit shall be
made pursuant to this Agreement until you have paid or made arrangements
approved by the Company or the Affiliate to satisfy in full the applicable tax
withholding requirements of the Company or Affiliate with respect to such event.
You may request that the Committee settle in cash, rather than in Units, a
portion of any vested and payable Phantom Units to provide for the satisfaction
of any tax withholding obligation resulting from such Phantom Units, and the
Committee will determine the approval or the Company’s performance of such
request on a case by case basis.

9.
Rights as Unitholder. Phantom Units awarded under the Plan do not have voting
nor consent rights. You, or your executor, administrator, heirs, or legatees
shall have the right to vote and receive distributions on Units and all the
other privileges of a unitholder of the Partnership only from the date of
issuance of a Unit certificate in your name representing payment of a vested
Phantom Unit.

10.
Insider Trading Policy. The terms of the Company’s Insider Trading Policy with
respect to Units are incorporated herein by reference. The timing of the
delivery of any Units pursuant to a vested Phantom Unit shall be subject to and
comply with such Policy.











--------------------------------------------------------------------------------

Exhibit 10.2

11.
Binding Effect. This Agreement shall be binding upon and inure to the benefit of
any successor or successors of the Company and upon any person lawfully claiming
under you.

12.
Entire Agreement. This Agreement, the Plan and your Employment Agreement
constitute the entire agreement of the parties with regard to the subject matter
hereof, and contains all the covenants, promises, representations, warranties
and agreements between the parties with respect to the Award granted hereby.

13.
Modifications. Except as provided below, any modification of this Agreement
shall be effective only if it is in writing and signed by both you and an
authorized officer of the Company.

14.
Governing Law. This grant shall be governed by, and construed in accordance
with, the laws of the State of Delaware, without regard to conflicts of laws
principles thereof.



[Signature Page Follows]












--------------------------------------------------------------------------------

Exhibit 10.2

AMERICAN MIDSTREAM GP, LLC
 
EMPLOYEE
By:
/s/ Daniel R. Revers
 
/s/ Lynn L. Bourdon III
Name:
Daniel R. Revers
 
Lynn L. Bourdon III
Title:
Director
 
 




[Signature Page to Phantom Unit Award Agreement]



